United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3014
                      ___________________________

                                Kevin D. Jones

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

Romona Huff, Health Service Supervisor, CCS; Joe Paige, Warden, Tucker Unit,
  ADC; Ron Bailey, Captain, Tucker Unit, ADC; Guy Michael Henry, Doctor
                       (Originally named as Henery)

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: April 15, 2020
                            Filed: April 21, 2020
                                [Unpublished]
                               ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      Arkansas inmate Kevin D. Jones appeals the district court’s1grant of summary
judgment to defendants based on his failure to exhaust administrative remedies in this
42 U.S.C. § 1983 action. Upon de novo review, we agree with the district court’s
determination that Jones’s claims were unexhausted. See Faulkner v. Douglas Cty.,
Neb., 906 F.3d 728, 732 (8th Cir. 2018) (reviewing de novo grant of summary
judgment); see also King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir. 2010)
(reviewing de novo dismissal for failure to exhaust administrative remedies); Johnson
v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (dismissal is required if inmate has not
exhausted administrative remedies before filing federal suit). The judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-